DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 24, 28, 32-33, 37, 41-42, 46-47, 52, 54, 56, 59-61, 84-86 are currently pending.
Claims 24, 28, 32-33, 37, 41-42, 46-47, 52, 54, 56, 59-61, 84-86 are examined herein.
The objection to the Specification is withdrawn in view of Applicant’s amendments of the disclosure.  
The rejection to Claims 28 and 32 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments of the claims.  
The rejection to Claims 24-25, 28, 32-34, 37, 41, 45 under 35 U.S.C. 103(a) as being unpatentable over Yanofsky et al. (US 20050120417 A1) in view of Semagn, et al. (African journal of biotechnology 5.25 (2006)) is withdrawn in view of Applicant’s amendments of the claims.  
The rejection to Claims 52, 54, 56, 59, 60-61 under 35 U.S.C. 103(a) as being unpatentable over Yanofsky et al. (US 20050120417 A1) in view of Semagn, et al. (African journal of biotechnology 5.25 (2006)) as applied to claims 24-25, 28, 32-34, 37, 41-42, 45-47 and further in view of Fehr, W. R. "Backcross method." Principles of cultivar development 1 (1987): 360-376 is withdrawn in view of Applicant’s amendments of the claims.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 42, 46 and 47 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Yanofsky et al. (US 20050120417 A1) in view of Semagn, et al. (African journal of biotechnology 5.25 (2006)).
Applicant claims a method for identifying a partial knockout mutant IND allele in a biological sample comprising determining the presence of a mutant IND specific region in a nucleic acid present in the biological sample, wherein said partial knockout mutant IND allele is of an IND gene which (a) comprises at least 90% sequence identity to SEQ ID NO: 1, SEQ ID NO: 3 from the nucleotide at position 46 to the nucleotide at position 633. SEQ ID NO: 3. SEQ ID NO: 5, or SEQ ID NO: 7; or (b) encodes an amino acid sequence comprising at least 90% sequence identity to SEQ ID NO: 2, SEQ ID NO: 4 from the amino acid at position 16 to the amino acid at position 210, or SEQ ID NO: 4, said method comprising subjecting the biological sample to a polymerase chain reaction assay using a set of at least two primers, said set being selected from: - a set of primers, wherein one of said primers specifically recognizes the 5' flanking region of the mutant IND allele and the other of said primers specifically recognizes the 3' flanking region of the mutant IND allele, respectively, - a set of primers, wherein one of said primers specifically recognizes the 5' or 3' flanking region of the mutant IND allele and the other of said primers specifically recognizes the mutation region of the mutant IND allele, or - a set of primers, wherein one of said primers specifically recognizes the 5' or 3' flanking region of the mutant IND allele and the other of said primers specifically recognizes the joining region between the 3' or 5' flanking region and the mutation region of the mutant IND allele, respectively, and wherein - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 929 or 931 to 1622 or of the complement thereof, respectively; said mutation region has the nucleotide sequence of nucleotide 930 of SEQ ID NO: 5 or of the complement thereof; and said joining region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 930 or 930 to 1622 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 995 or 997 to 1622 or of the complement thereof, respectively; said mutation region has the nucleotide sequence of nucleotide 996 of SEQ ID NO: 5 or of the complement thereof; and said joining region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 996 or 996 to 1622 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 1035 or 1037 to 1622 or of the complement thereof, respectively; said mutation region has the nucleotide sequence of nucleotide 1036 of SEQ ID NO: 5 or of the complement thereof; and said joining region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 1036 or 1036 to 1622 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 902 or 904 to 1593 or of the complement thereof, respectively; said mutation region has the nucleotide sequence of nucleotide 903 of SEQ ID NO: 7 or of the complement thereof; and said joining region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 903 or 903 to 1593 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 910 or 912 to 1593 or of the complement thereof, respectively; said mutation region has the nucleotide sequence of nucleotide 911 of SEQ ID NO: 7 or of the complement thereof; and said joining region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 911 or 911 to 1593 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 919 or 921 to 1593 or of the complement thereof, respectively; said mutation region has the nucleotide sequence of nucleotide 920 of SEQ ID NO: 7 or of the complement thereof; and said joining region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 920 or 920 to 1593 or of the complement thereof, respectively (Claim 24),
A kit for identifying a partial knockout mutant IND allele as described in claim 24 in a biological sample, comprising a set of primers or probes, said set selected from: - a set of primers or probes, wherein one of said primers or probes specifically recognizes the 5' flanking region of the mutant IND allele and the other of said primers or probes specifically recognizes the 3' flanking region of the mutant IND allele, - a set of primers or probes, wherein one of said primers or probes specifically recognizes the 5' or 3' flanking region of the mutant IND allele and the other of said primers or probes specifically recognizes the mutation region of the mutant IND allele, - a set of primers or probes, wherein one of said primers specifically recognizes the 5' or 3' flanking region of the mutant IND allele and the other of said primers or probes specifically recognizes the joining region between the 3' or 5' flanking region and the mutation region of the mutant IND allele, respectively, or - a probe which specifically recognizes the joining region between the 5' or 3' flanking region and the mutation region of the mutant IND allele, wherein said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 929 or 931 to 1622 or of the complement thereof, respectively; said mutation region has the nucleotide sequence of nucleotide 930 of SEQ ID NO: 5 or of the complement thereof; and said joining region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 930 or 930 to 1622 or of the complement thereof, respectively (Claim 42), a kit according to claim 42, wherein said set of probes is selected from: - a set of probes comprising one probe comprising the sequence of SEQ ID NO: 12 (Claim 46), a kit for determining the zvgosity status of a partial knockout mutant IND as described in claim 24 in a plant, or a cell, part, seed or progeny thereof, comprising a set of primers or probes, wherein at least two of said primers or at least one of said probes specifically recognize the wild type IND allele and wherein at least two of said primers or at least one of said probes specifically recognize the mutant IND allele, selected from: - a set of at least two primers or probes, wherein a first primer or probe specifically recognizes the 5' flanking region of the mutant and the wild type IND allele and a second primer or probe specifically recognizes the 3' flanking region of the mutant and the wild type IND allele wherein - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide t to 929 or 931 to 1622 or of the complement thereof, respectively; said mutation region has the nucleotide sequence of nucleotide 930 of SEQ ID NO: 5 or of the complement l5 thereof; and said joining region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 930 or 930 to 1622 or of the complement thereof, respectively (Claim 47).  
The instant Specification teaches that the partial knockout allele may be a dominant negative allele.  (Specification p. 22-23).  
Yanofsky et al. teaches the sequences of Yanofsky et al. SEQ ID NO:8 and 7 from Brassica which have 100% sequence identity to sequences SEQ ID NOs: 1 and 3, respectively (see alignments below) and teach that the IND proteins encoded carry out the same basic functions as IND1 from Arabidopsis, which was confirmed by function complementation studies (¶ 0197).  Yanofsky et al. teaches rapeseed (or Brassica napus) is a commercially valuable product for the production of at least canola oil but that the yield of such seed and related plants is limited by pod dehiscence and teach that seed shattering (premature shedding of seeds before the crop is harvested) is a significant problem resulting in loss of profits by commercial seed producers (¶ 0003-0004). As a solution to this problem, Yanofsky et al. teaches regulating the dehiscence process such that plants have a delayed seed dispersal process by suppressing the expression of the Arabidopsis IND1 gene and/or protein within a variety of plants including Brassica (¶ 0008-0009, 0013; “delayed” being described at ¶ 0023). “Suppressed” therein encompasses absence of IND1 protein within a plant as well as protein expression that is present but reduced as compared to the level of IND1 protein expression in a wild type plant (¶ 0025).  Yanofsky et al. teaches that IND proteins each contain a conserved basic helix-loop-helix domain including several conserved regions and residues (¶ 0156-0161). Yanofsky et al. teaches point mutations or gross deletions within the conserved helix-loop-helix domain of IND1 can reduce or destroy the DNA-binding activity of IND1 and therefore reduce or destroy IND1 activity (i.e. “suppress”) within a plant (¶ 0025). Yanofsky et al. specifically teaches the creation of dominant negative mutations whereby a mutant IND 1 protein maintains a portion of the wild type IND1 (sufficient for DNA-binding or for protein-protein interactions, for example) but that lacks the transcriptional activity of the wild type IND1 protein and causes only suppressed IND1 activity as a result (¶ 0077). Yanofsky et al. teaches several point mutations within IND1 sufficient for suppressing IND1 expression and delaying dehiscence including missense mutations within the first helix of the bHLH domain (ind-1) that resulted in reduced (not destroyed) IND1 function (¶ 0160-0161). Yanofsky et al. further teaches that a mutation completely disrupting DNA binding is believed to be enough to completely abolish IND1 function (the ind-3 allele (¶ 0161)) and that the conserved alanine (or glutamic acid, depending on the organism) at position 9 of the bHLH basic region within IND1 is known to be required for DNA binding (¶ 0158).
Yanofsky et al. further teaches endogenous modification of IND genes including at least homologous recombination, antisense, siRNA, and RNAi methods (¶ 0065-0074, 0084-0087) and transgenic plants comprising at least one modified IND sequence (¶ 0125-0134). Yanofsky et al. specifically states that "any member of the Brassicaceae can be modified as disclosed herein to produce a non-naturally occurring Brassica plant characterized by delayed seed dispersal" (¶ 0134). Yanofsky et al. further teaches ind mutant plants that are homozygous for the mutation – having two mutant alleles, and exhibiting increased pod shatter resistance.  (¶ 0190).  Yanofsky et al. further teaches that Brassica napus (the crop plant rapeseed) is an allotetraploid – a plant that would naturally comprise up to four IND gene copies and that Brassica napus  in fact has two different IND orthologs (¶ 0196-0197).
Yanofsky et al. further teaches that oligonucleotide probes based on the sequences disclosed in Yanofsky et al. can be used to identify IND polynucleotides in a cDNA or genomic DNA library from a desired plant species, and that the IND nucleic acids can be amplified from nucleic acid samples using amplification techniques such as PCR.  Yanofsky et al. teaches that PCR can be used to make probes to detect the presence of IND mRNAs or genes in cDNA libraries. (¶ 0056-0058).
An alignment between Yanofsky et al. SEQ ID NO:8 and the instant SEQ ID NO:1, showing 100% identity is as follows:
US-10-871-651A-8
; Sequence 8, Application US/10871651A
; Publication No. US20050120417A1
; GENERAL INFORMATION:
;  APPLICANT: Yanofsky, Martin F.
;  APPLICANT:  Liljegren, Sarah
;  APPLICANT:  The Regents of the University of California
;  TITLE OF INVENTION: Control of Fruit Dehiscence in Arabidopsis by
;  TITLE OF INVENTION:  Indehiscent1 Genes
;  FILE REFERENCE: 19452A-000710US
;  CURRENT APPLICATION NUMBER: US/10/871,651A
;  CURRENT FILING DATE:  2004-06-18
;  PRIOR APPLICATION NUMBER: US 60/090,649
;  PRIOR FILING DATE: 1998-06-25
;  PRIOR APPLICATION NUMBER: US 09/339,998
;  PRIOR FILING DATE: 1999-06-25
;  PRIOR APPLICATION NUMBER: US 09/548,971
;  PRIOR FILING DATE: 2000-04-13
;  NUMBER OF SEQ ID NOS: 28
;  SOFTWARE: PatentIn Ver. 2.1
; SEQ ID NO 8
;   LENGTH: 645
;   TYPE: DNA
;   ORGANISM: Brassica napus
;   FEATURE: 
;   OTHER INFORMATION: Bn INDEHISCENT2 (IND2) putative cDNA
US-10-871-651A-8

  Query Match             100.0%;  Score 558;  DB 10;  Length 645;
  Best Local Similarity   100.0%;  
  Matches  558;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGTCTGGCTCAAAAGCAGATGCAGCCATAGCCCCAATAGTCATGATGGAGCATCATCAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         48 ATGTCTGGCTCAAAAGCAGATGCAGCCATAGCCCCAATAGTCATGATGGAGCATCATCAT 107

Qy         61 CTCCTTATGAATTGGAACAAACCTATTGATCTCATTACAGAAGAAAACTCTTTTAACCAC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        108 CTCCTTATGAATTGGAACAAACCTATTGATCTCATTACAGAAGAAAACTCTTTTAACCAC 167

Qy        121 AATCCTCATTTCATAGTAGATCCACCTTCCGAAACCCTAAGCCACTTCCAGCCCCCGCCG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        168 AATCCTCATTTCATAGTAGATCCACCTTCCGAAACCCTAAGCCACTTCCAGCCCCCGCCG 227

Qy        181 ACAATCTTCTCCGATCACGGAGGAGGAGAGGAAGCAGAAGAAGAAGAAGAAGAAGAAGGA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        228 ACAATCTTCTCCGATCACGGAGGAGGAGAGGAAGCAGAAGAAGAAGAAGAAGAAGAAGGA 287

Qy        241 GAGGAAGAGATGGATCCGATGAAGAAGATGCAATACGCGATTGCTGCCATGCAGCCCGTA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        288 GAGGAAGAGATGGATCCGATGAAGAAGATGCAATACGCGATTGCTGCCATGCAGCCCGTA 347

Qy        301 GACCTCGATCCAGCCACCGTTCCTAAGCCGAACCGCCGTAACGTAAGGGTAAGCGACGAC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        348 GACCTCGATCCAGCCACCGTTCCTAAGCCGAACCGCCGTAACGTAAGGGTAAGCGACGAC 407

Qy        361 CCTCAGACGGTGGTGGCTCGTCGGCGTAGAGAAAGGATAAGCGAGAAGATCCGGATATTG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        408 CCTCAGACGGTGGTGGCTCGTCGGCGTAGAGAAAGGATAAGCGAGAAGATCCGGATATTG 467

Qy        421 AAGAGGATGGTGCCAGGCGGTGCAAAGATGGACACTGCCTCCATGCTCGACGAAGCCATC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        468 AAGAGGATGGTGCCAGGCGGTGCAAAGATGGACACTGCCTCCATGCTCGACGAAGCCATC 527

Qy        481 CGCTACACCAAGTTCTTGAAACGGCAGGTGAGGCTAGCTTCTTCAGCCTCACACTCAGCT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        528 CGCTACACCAAGTTCTTGAAACGGCAGGTGAGGCTAGCTTCTTCAGCCTCACACTCAGCT 587

Qy        541 TGGAGCTCCTATGTCTGA 558
              ||||||||||||||||||
Db        588 TGGAGCTCCTATGTCTGA 605
An alignment between Yanofsky et al. SEQ ID NO:7 and the instant SEQ ID NO:3, showing 100% identity is as follows:
US-10-871-651A-7
; Sequence 7, Application US/10871651A
; Publication No. US20050120417A1
; GENERAL INFORMATION:
;  APPLICANT: Yanofsky, Martin F.
;  APPLICANT:  Liljegren, Sarah
;  APPLICANT:  The Regents of the University of California
;  TITLE OF INVENTION: Control of Fruit Dehiscence in Arabidopsis by
;  TITLE OF INVENTION:  Indehiscent1 Genes
;  FILE REFERENCE: 19452A-000710US
;  CURRENT APPLICATION NUMBER: US/10/871,651A
;  CURRENT FILING DATE:  2004-06-18
;  PRIOR APPLICATION NUMBER: US 60/090,649
;  PRIOR FILING DATE: 1998-06-25
;  PRIOR APPLICATION NUMBER: US 09/339,998
;  PRIOR FILING DATE: 1999-06-25
;  PRIOR APPLICATION NUMBER: US 09/548,971
;  PRIOR FILING DATE: 2000-04-13
;  NUMBER OF SEQ ID NOS: 28
;  SOFTWARE: PatentIn Ver. 2.1
; SEQ ID NO 7
;   LENGTH: 633
;   TYPE: DNA
;   ORGANISM: Brassica napus
;   FEATURE: 
;   OTHER INFORMATION: Bn INDEHISCENT1 (IND1) putative cDNA
US-10-871-651A-7

  Query Match             100.0%;  Score 633;  DB 10;  Length 633;
  Best Local Similarity   100.0%;  
  Matches  633;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGTATAAAAGAAAGGTCTATGCGTCTCTAGTCCAAAAACTCTATATGTCTGGTTCAAAA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGTATAAAAGAAAGGTCTATGCGTCTCTAGTCCAAAAACTCTATATGTCTGGTTCAAAA 60

Qy         61 GCAGATGCAGCAGCCATAGCCCCAATAGTCATGATGGAGCCTCATCATCTCCTTATGAAC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GCAGATGCAGCAGCCATAGCCCCAATAGTCATGATGGAGCCTCATCATCTCCTTATGAAC 120

Qy        121 TGGAACAAACCTATTGATCTCATTACACAAGAAAACTCTTTTAACCACAATCCTCATTTC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TGGAACAAACCTATTGATCTCATTACACAAGAAAACTCTTTTAACCACAATCCTCATTTC 180

Qy        181 ATGGTAGATCCACCTTCCGAAACCCTAAGCCACTTCCAGCCCCCGCCGACAGTCTTCTCC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ATGGTAGATCCACCTTCCGAAACCCTAAGCCACTTCCAGCCCCCGCCGACAGTCTTCTCC 240

Qy        241 GATCCCGGAGGAGGAGAGGAAGCAGAAGACGAAGAAGGAGAGGAAGAGATAGATGAGATG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GATCCCGGAGGAGGAGAGGAAGCAGAAGACGAAGAAGGAGAGGAAGAGATAGATGAGATG 300

Qy        301 AAGGAGATGCAATACGCGATTGCTGCCATGCAGCCCGTAGACATCGATCCAGCCACCGTT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 AAGGAGATGCAATACGCGATTGCTGCCATGCAGCCCGTAGACATCGATCCAGCCACCGTT 360

Qy        361 CCTAAGCCGAACCGCCGTAACGTAAGGGTAAGCGAGGACCCCCAGACGGTGGTGGCTCGT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 CCTAAGCCGAACCGCCGTAACGTAAGGGTAAGCGAGGACCCCCAGACGGTGGTGGCTCGT 420

Qy        421 CGGCGTAGAGAAAGGATAAGCGAGAAGATCCGGATATTGAAGAGGATGGTGCCAGGCGGT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 CGGCGTAGAGAAAGGATAAGCGAGAAGATCCGGATATTGAAGAGGATGGTGCCAGGCGGT 480

Qy        481 GCAAAGATGGACACTGCCTCCATGCTTGACGAAGCCATCCGCTACACCAAGTTCTTGAAA 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 GCAAAGATGGACACTGCCTCCATGCTTGACGAAGCCATCCGCTACACCAAGTTCTTGAAA 540

Qy        541 CGGCAGGTGAGGCTTCTTCAGCCTCACACTCAGCTTGGGGCTCCTATGTCTGACCCTTCT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 CGGCAGGTGAGGCTTCTTCAGCCTCACACTCAGCTTGGGGCTCCTATGTCTGACCCTTCT 600

Qy        601 CGCCTTTGTTATTACCACAACTCGGATACCTAA 633
              |||||||||||||||||||||||||||||||||
Db        601 CGCCTTTGTTATTACCACAACTCGGATACCTAA 633

Yanofsky et al. further teaches the sequence of SEQ ID NO:12, which shares over 99% identity with the instant SEQ ID NO:5 as shown in the following alignment:
  Query Match             99.2%;  Score 1609;  DB 10;  Length 4426;
  Best Local Similarity   99.8%;  
  Matches 1620;  Conservative    0;  Mismatches    2;  Indels    1;  Gaps    1;

Qy          1 TTTGACAATCTACATACATAACCAACAAAAAGTAGAATACCTTGAAAATCTAAAACCCAA 60
              ||||||||| ||||||||||||||||||||||||||||||||||||||| ||||||||||
Db       2180 TTTGACAATNTACATACATAACCAACAAAAAGTAGAATACCTTGAAAATNTAAAACCCAA 2239

Qy         61 AATATGATGTAAAACTCAAGCTTGGTCCAGAGCATAAAAAAATTAAAGCCATCGCTTTGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2240 AATATGATGTAAAACTCAAGCTTGGTCCAGAGCATAAAAAAATTAAAGCCATCGCTTTGG 2299

Qy        121 TATCACATATTTAAACGTCAG-TTTTTTTTTTTTTTTTGGGGGGGGGGGGGGGGGTAATA 179
              ||||||||||||||||||||| ||||||||||||||||||||||||||||||||||||||
Db       2300 TATCACATATTTAAACGTCAGTTTTTTTTTTTTTTTTTGGGGGGGGGGGGGGGGGTAATA 2359

Qy        180 TAAAAATATAATTAACAAAAAAAAATTATGAAACAATTAGCATGTAAAACACTAATCTTT 239
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2360 TAAAAATATAATTAACAAAAAAAAATTATGAAACAATTAGCATGTAAAACACTAATCTTT 2419

Qy        240 TGGTTGTGACAAAACGTTTTCACAAATGTTCTATAAATAAATTCAAGTGCATTTTATCTG 299
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2420 TGGTTGTGACAAAACGTTTTCACAAATGTTCTATAAATAAATTCAAGTGCATTTTATCTG 2479

Qy        300 CAAAATATATACTTTCACTCATAAAATAAGAGCGTTTAAAACATTCATACACGCACTACA 359
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2480 CAAAATATATACTTTCACTCATAAAATAAGAGCGTTTAAAACATTCATACACGCACTACA 2539

Qy        360 TTGACATGACAAAAGAAATCCGCAAATACACATGATGTATGTCGAAAAAAACAAAAAATA 419
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2540 TTGACATGACAAAAGAAATCCGCAAATACACATGATGTATGTCGAAAAAAACAAAAAATA 2599

Qy        420 CACATGATGTATATATAGAGAGGATAGTATCTAGGAAATAAGACTATATTATATATATAA 479
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2600 CACATGATGTATATATAGAGAGGATAGTATCTAGGAAATAAGACTATATTATATATATAA 2659

Qy        480 AGAAAATAGAGAAAAGATAAAAATATAAATTGGTATGTATAAAAGAAAGGTCTATGCGTC 539
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2660 AGAAAATAGAGAAAAGATAAAAATATAAATTGGTATGTATAAAAGAAAGGTCTATGCGTC 2719

Qy        540 TCTAGTCCAAAAACTCTATATATGTCTGGCTCAAAAGCAGATGCAGCCATAGCCCCAATA 599
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2720 TCTAGTCCAAAAACTCTATATATGTCTGGCTCAAAAGCAGATGCAGCCATAGCCCCAATA 2779

Qy        600 GTCATGATGGAGCATCATCATCTCCTTATGAATTGGAACAAACCTATTGATCTCATTACA 659
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2780 GTCATGATGGAGCATCATCATCTCCTTATGAATTGGAACAAACCTATTGATCTCATTACA 2839

Qy        660 GAAGAAAACTCTTTTAACCACAATCCTCATTTCATAGTAGATCCACCTTCCGAAACCCTA 719
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2840 GAAGAAAACTCTTTTAACCACAATCCTCATTTCATAGTAGATCCACCTTCCGAAACCCTA 2899

Qy        720 AGCCACTTCCAGCCCCCGCCGACAATCTTCTCCGATCACGGAGGAGGAGAGGAAGCAGAA 779
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2900 AGCCACTTCCAGCCCCCGCCGACAATCTTCTCCGATCACGGAGGAGGAGAGGAAGCAGAA 2959

Qy        780 GAAGAAGAAGAAGAAGAAGGAGAGGAAGAGATGGATCCGATGAAGAAGATGCAATACGCG 839
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2960 GAAGAAGAAGAAGAAGAAGGAGAGGAAGAGATGGATCCGATGAAGAAGATGCAATACGCG 3019

Qy        840 ATTGCTGCCATGCAGCCCGTAGACCTCGATCCAGCCACCGTTCCTAAGCCGAACCGCCGT 899
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3020 ATTGCTGCCATGCAGCCCGTAGACCTCGATCCAGCCACCGTTCCTAAGCCGAACCGCCGT 3079

Qy        900 AACGTAAGGGTAAGCGACGACCCTCAGACGGTGGTGGCTCGTCGGCGTAGAGAAAGGATA 959
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3080 AACGTAAGGGTAAGCGACGACCCTCAGACGGTGGTGGCTCGTCGGCGTAGAGAAAGGATA 3139

Qy        960 AGCGAGAAGATCCGGATATTGAAGAGGATGGTGCCAGGCGGTGCAAAGATGGACACTGCC 1019
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3140 AGCGAGAAGATCCGGATATTGAAGAGGATGGTGCCAGGCGGTGCAAAGATGGACACTGCC 3199

Qy       1020 TCCATGCTCGACGAAGCCATCCGCTACACCAAGTTCTTGAAACGGCAGGTGAGGCTAGCT 1079
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3200 TCCATGCTCGACGAAGCCATCCGCTACACCAAGTTCTTGAAACGGCAGGTGAGGCTAGCT 3259

Qy       1080 TCTTCAGCCTCACACTCAGCTTGGAGCTCCTATGTCTGACCCTTCTTGCCTTTGTTATTA 1139
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3260 TCTTCAGCCTCACACTCAGCTTGGAGCTCCTATGTCTGACCCTTCTTGCCTTTGTTATTA 3319

Qy       1140 CCACAACTCGGATACCTAATTATAATTCTATCACGCGTTTCATGTTGATATATATAGATA 1199
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3320 CCACAACTCGGATACCTAATTATAATTCTATCACGCGTTTCATGTTGATATATATAGATA 3379

Qy       1200 AATGGTCGAATAAGGATTTCGATCGAAGATTGTATGTACAATAAATGATGTGTGTATTTC 1259
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3380 AATGGTCGAATAAGGATTTCGATCGAAGATTGTATGTACAATAAATGATGTGTGTATTTC 3439

Qy       1260 AATTAATGTATGATATATATATATATATGTATGCAGTATGCATTTATATTCTATTCTCTA 1319
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3440 AATTAATGTATGATATATATATATATATGTATGCAGTATGCATTTATATTCTATTCTCTA 3499

Qy       1320 TAAGGAGGCAACATTGCCGGATTAGGGCTTTGATCTTATGCAAGTTTTCCGACCAAAAAT 1379
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3500 TAAGGAGGCAACATTGCCGGATTAGGGCTTTGATCTTATGCAAGTTTTCCGACCAAAAAT 3559

Qy       1380 ATGAAATACTTGTTTGGATATAACATATGAATCGGATAAGTGTTACTAGTTATATAACTG 1439
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3560 ATGAAATACTTGTTTGGATATAACATATGAATCGGATAAGTGTTACTAGTTATATAACTG 3619

Qy       1440 GAAAACAAATGTCTGGAATAAGAATTCCCGGGAGAACCAAGCCTTTCTCTAATCCCTAAG 1499
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3620 GAAAACAAATGTCTGGAATAAGAATTCCCGGGAGAACCAAGCCTTTCTCTAATCCCTAAG 3679

Qy       1500 ATTATAGCTACTGAAACAATGAAACAATGAAGAATCAGTTGGGCATTAGTAAAAAAAAAA 1559
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3680 ATTATAGCTACTGAAACAATGAAACAATGAAGAATCAGTTGGGCATTAGTAAAAAAAAAA 3739

Qy       1560 GAATCAGTTGGGTTGCTTATAAAATTTTGTTATAAAATTTATGTCGTATGTGTGTTAGCC 1619
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3740 GAATCAGTTGGGTTGCTTATAAAATTTTGTTATAAAATTTATGTCGTATGTGTGTTAGCC 3799

Qy       1620 GTA 1622
              |||
Db       3800 GTA 3802

While Yanofsky et al. teaches identification of IND genes using PCR and probe hybridization, Yanofsky et al. does not explicitly teach the identification of mutations in the IND genes using PCR or probe hybridization or the locations that the probes and PCR primers hybridize to relative to the IND genes.  
Semagn, et al. teaches techniques known in the art for identifying polymorphisms in plant genomes (reasonably reading on mutations).  The techniques include PCR amplification of the DNA region surrounding the mutation followed by sequencing and using probes that hybridize to regions near the mutation location against blotted, digested amplified products in RFLP analysis, wherein the PCR primers are chosen from sequences flanking the polymorphic loci.  (p. 2543 left col. ¶ 2 – p. 2547 left col. ¶ 1).  Semagn, et al. teaches that probes for hybridization can be between, for example, 500 and 3000 bp.  (p. 2544 right col. ¶ 2).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the methods of Yanofsky et al. such that mutations including partial knockouts as taught by Yanofsky et al. are detected using PCR and probes annealing to IND genes and flanking regions as taught by Semagn, et al. One having ordinary skill in the art would have been motivated to do this because Yanofsky et al. teaches the utility of identifying IND mutants in Brassicas, including partial knockout alleles, and Semagn, et al. teaches molecular biology techniques using probes and PCR that can be used to identify said mutations.  It would have been further obvious to use primers that flank the IND genes in the 3’ and 5’ regions, as the primer pair can be used to amplify the entire gene and inexpensively sequence the entirety of the gene, or combinations of primers in the regions 3’ or 5’ to gene and mutation sites corresponding to Yanofsky et al. SEQ ID NO:12, and regions in the gene near an identified mutations of interest.  For the same reasons it would have been prima facie obvious to identify mutant alleles of the IND genes using probes that comprise sequences including, for example, SEQ ID NO:12, which shares 100% identity to a portion of Yanofsky et al. SEQ ID NO:8 along with a probe to another gene in the brassica plant genome as a control for hybridization, adapting the techniques of Semagn, et al. for detection of mutant IND alleles.  Given that the probes can be between 500 and 3000 nucleotides in length, average size probes useful for detecting mutations would frequently encompass large portions of the IND genes and flanking sequences and would regularly encompass the particular sequences recited in the claims.  It would have been further obvious in view of the teachings of Yanofsky et al. to detect partial knockout mutant IND alleles for the purposes of determining zygosity status of a Brassica plant and comparing particular mutations, zygosity status and pod shattering phenotypes.
Response to Remarks
	Applicant urges that the rejection to the claims directed to kits should be withdrawn because the kits as claimed are for detecting the alleles specified by the claims from which they depend, a grouping of alleles comprising non-obvious mutations.  As such, Applicant argues that one of ordinary skill in the art would not have been motivated to make the kits.  (Remarks p. 23).
	This is not found persuasive.  Although Claims 42, 46 and 47 depend from Claim 24, which has been amended to recite specific non-obvious mutations, the kits of Claims 42, 46 and 47 do not specify any particular plant material and are comprises solely of primers and/or probes that correspond to IND regions that were known in the art and taught explicitly by Yanofsky et al.  For the reasons as set forth in the modified rejection, the teachings of Yanofsky et al. would have motivated one of ordinary skill in the art to make primer pairs and probes as generically required by the claims.  The primer regions specified by the claims encompass, for example, the 5’ and 3’ ends of the coding sequence of the IND genes as taught by Yanofsky et al.  and those regions would have been obvious choices to use for making primers for amplification of the IND genes to detect any mutations in view of the teachings of the prior art.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24, 28, 32-33, 37, 41-42, 46-47, 52, 54, 56, 59-61, 84-86  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10619165 in view of Yanofsky et al. (US 20050120417 A1).
	Applicant claims a method for identifying a partial knockout mutant IND allele in a biological sample comprising determining the presence of a mutant IND specific region in a nucleic acid present in the biological sample, wherein said partial knockout mutant IND allele is of an IND gene which (a) comprises at least 90% sequence identity to SEQ ID NO: 1, SEQ ID NO: 3 from the nucleotide at position 46 to the nucleotide at position 633. SEQ ID NO: 3. SEQ ID NO: 5, or SEQ ID NO: 7; or (b) encodes an amino acid sequence comprising at least 90% sequence identity to SEQ ID NO: 2, SEQ ID NO: 4 from the amino acid at position 16 to the amino acid at position 210, or SEQ ID NO: 4, said method comprising subjecting the biological sample to a polymerase chain reaction assay using a set of at least two primers, said set being selected from: - a set of primers, wherein one of said primers specifically recognizes the 5' flanking region of the mutant IND allele and the other of said primers specifically recognizes the 3' flanking region of the mutant IND allele, respectively, - a set of primers, wherein one of said primers specifically recognizes the 5' or 3' flanking region of the mutant IND allele and the other of said primers specifically recognizes the mutation region of the mutant IND allele, or - a set of primers, wherein one of said primers specifically recognizes the 5' or 3' flanking region of the mutant IND allele and the other of said primers specifically recognizes the joining region between the 3' or 5' flanking region and the mutation region of the mutant IND allele, respectively, and wherein - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 929 or 931 to 1622 or of the complement thereof, respectively; said mutation region has the nucleotide sequence of nucleotide 930 of SEQ ID NO: 5 or of the complement thereof; and said joining region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 930 or 930 to 1622 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 995 or 997 to 1622 or of the complement thereof, respectively; said mutation region has the nucleotide sequence of nucleotide 996 of SEQ ID NO: 5 or of the complement thereof; and said joining region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 996 or 996 to 1622 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 1035 or 1037 to 1622 or of the complement thereof, respectively; said mutation region has the nucleotide sequence of nucleotide 1036 of SEQ ID NO: 5 or of the complement thereof; and said joining region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 1036 or 1036 to 1622 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 902 or 904 to 1593 or of the complement thereof, respectively; said mutation region has the nucleotide sequence of nucleotide 903 of SEQ ID NO: 7 or of the complement thereof; and said joining region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 903 or 903 to 1593 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 910 or 912 to 1593 or of the complement thereof, respectively; said mutation region has the nucleotide sequence of nucleotide 911 of SEQ ID NO: 7 or of the complement thereof; and said joining region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 911 or 911 to 1593 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 919 or 921 to 1593 or of the complement thereof, respectively; said mutation region has the nucleotide sequence of nucleotide 920 of SEQ ID NO: 7 or of the complement thereof; and said joining region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 920 or 920 to 1593 or of the complement thereof, respectively (Claim 24), a method for identifying a partial knockout mutant IND allele as described in claim 24 in a biological sample, said method comprising subjecting the biological sample to an hybridization assay using one specific probe or a set of specific probes comprising at least one specific probe, said probes being selected from: - a set of specific probes, wherein one of said probes specifically recognizes the 5' flanking region of the mutant IND allele, and the other of said probes specifically recognizes the 3' flanking region of the mutant END allele, - a set of specific probes, wherein one of said probes specifically recognizes the 5' or 3' flanking region of the mutant IND allele, and the other of said probes specifically recognizes the mutation region of the mutant LIND allele, - a set of specific probes, wherein one of said probes specifically recognizes the 5' or 3' flanking region of the mutant IND allele and the other of said probes specifically recognizes the joining region between the 3' or 5' flanking region and the mutation region of the mutant IND allele, respectively, or - a specific probe which specifically recognizes the joining region between the 5' or 3' flanking region and the mutation region of the mutant iXL) allele, and wherein - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide t to 929 or 931 to 1622 or of the complement thereof, respectively; said mutation region has the nucleotide sequence of nucleotide 930 of SEQ ID NO: 5 or of the complement thereof; and said joining region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 930 or 930 to 1622 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 995 or 997 to 1622 or of the complement thereof, respectively; said mutation region has the nucleotide sequence of nucleotide 996 of SE(Q ID NO: 5 or of the complement thereof; and said joining region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 996 or 996 to 1622 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 1035 or 1037 to 1622 or of the complement thereof, respectively; said mutation region has the nucleotide sequence of nucleotide 1036 of SEQ ID NO: 5 or of the complement thereof; and said joining region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 1036 or 1036 to 1622 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 902 or 904 to 1593 or of the complement thereof, respectively; said mutation region has the nucleotide sequence of nucleotide 903 of SEQ ID NO: 7 or of the complement thereof; and said joining region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 903 or 903 to 1593 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 910 or 912 to 1593 or of the complement thereof, respectively; said mutation region has the nucleotide sequence of nucleotide 911 of SEQ ID NO: 7 or of the complement thereof; and said joining region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 911 or 911 to 1593 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 919 or 921 to 1593 or of the complement thereof, respectively; said mutation region has the nucleotide sequence of nucleotide 920 of SEQ ID NO: 7 or of the complement thereof; and said joining region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 920 or 920 to 1593 or of the complement thereof, respectively (Claim 28), a method according to claim 28, wherein said set of probes is selected from: - a set of probes comprising one probe comprising the sequence of SEQ ID NO: 11 and/or one probe comprising the sequence of SEQ ID NO: 12, - a set of probes comprising one probe comprising the sequence of SEQ ID NO: 14 and/or one probe comprising the sequence of SEQ ID NO: 15, - a set of probes comprising one probe comprising the sequence of SEQ ID NO: 17 and/or one probe comprising the sequence of SEQ ID NO: 18, - a set of probes comprising one probe comprising the sequence of SEQ ID NO: 20 and/or one probe comprising the sequence of SEQ ID NO: 21, - a set of probes comprising one probe comprising the sequence of SEQ ID NO: 23 and/or one probe comprising the sequence of SEQ ) ID NO: 24, or - a set of probes comprising one probe comprising the sequence of SEQ ID NO: 26 and/or one probe comprising the sequence of SEQ ID NO: 27 (Claim 32), a method for determining the zygosity status of a partial knockout mutant IND allele as described in claim 24, in a plant, or a cell, part, seed or progeny thereof, comprising determining the presence of a mutant and/or a corresponding wild type IND specific region in the genomic DNA of said plant, or a cell, part, seed or progeny thereof, said method comprising subjecting the genomic DNA of said plant, or a cell, part, seed or progeny thereof, to a polymerase chain reaction assay using a set of at least two or at least three primers, wherein at least two of said primers specifically recognize the wild type I>1 allele, said at least two primers being selected from: - a first primer which specifically recognizes the 5' or 3' lanking region of the mutant and the wild type IND allele, and a second primer which specifically recognizes the 3' or 5' flanking region of the mutant and the wild type INI) allele, respectively, - a first primer which specifically recognizes the 5' or 3' flanking region of the mutant and the wild type IND allele, and a second primer which specifically recognizes the mutation region of the wild type IND allele, or - a first primer which specifically recognizes the 5' or 3' tianking region of the mutant and the wild type IND allele, and a second primer which specifically recognizes the joining region between the 3' or 5' flanking region and the mutation region of the wild type IND allele, respectively, and wherein at least two of said primers specifically recognize the mutant IND allele, said at least two primers being selected from: - the first primer which specifically recognizes the 5' or 3' flanking region of the mutant and the wild type IND allele, and the second primer which specifically recognizes the 3' or 5' flanking region of the mutant and the wild type IN allele, respectively, - the first primer which specifically recognizes the 5' or 3' flanking region of the mutant and the wild type IND allele, and a third primer which specihcally recognizes the mutation region of the mutant IND allele, or - the first primer which specifically recognizes the 5' or 3' flanking region of the mutant and the wild type IND allele, and a third primer which specifically recognizes the joining region bemween the 3' or 5' flanking region and the mutation region of the mutant IND allele, respectively, and wherein - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 929 or 931 to 1622 or of the complement thereof, respectively; said mutation region of the wild type IND allele has the nucleotide sequence of nucleotide 930 of SEQ ID NO: 5 or of the complement thereof; said mutation region of the mutant IND allele has the sequence a or the complement thereof; said joining region of the wild type IND allele comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 930 or 930 to 1622 or of the complement thereof, respectively; and said joining region of the mutant IND allele comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 929 followed by a or a followed by the nucleotide sequence SEQ ID NO: 5 from nucleotide 931 to 1622 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 995 or 997 to 1622 or of the complement thereof, respectively; said mutation region of the wild type IND allele has the nucleotide sequence of nucleotide 996 of SEQ ID NO: 5 or of the complement thereof; said mutation region of the mutant IND allele has the sequence a or the complement thereof; said joining region of the wild type IND allele comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 996 or 996 to 1622 or of the complement thereof, respectively; and said joining region of the mutant IND allele comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 995 followed by a or a followed by the nucleotide sequence SEQ ID NO: 5 from nucleotide 997 to 1622 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 1035 or 1037 to 1622 or of the complement thereof, respectively; said mutation region of the wild type IND allele has the nucleotide sequence of nucleotide 1036 of SEQ ID NO: 5 or of the complement thereof; said mutation region of the mutant IND allele has the sequence t or the complement thereof; said joining region of the wild type IND allele comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide I to 1036 or 1036 to 1622 or of the complement thereof, respectively; and said joining region of the mutant IND allele comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide l to 1035 followed by t or t followed by the nucleotide sequence SEQ ID NO: 5 from nucleotide 1037 to 1622 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 902 or 904 to 1593 or of the complement thereof, respectively; said mutation region of the wild type IND allele has the nucleotide sequence of nucleotide 903 of SEQ ID NO: 7 or of the complement thereof; said mutation region of the mutant IND allele has the sequence t or the complement thereof and said joining region of the wild type IND allele comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 903 or 903 to 1593 or of the complement thereof, respectively; and said joining region of the mutant IND allele comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide I to 902 followed by tort followed by the nucleotide sequence SEQ ID NO: 7 from nucleotide 904 to 1593 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 910 or 912 to 1593 or of the complement thereof, respectively; said mutation region of the wild type IND allele has the nucleotide sequence of nucleotide 911 of SEQ ID NO: 7 or of the complement thereof; said mutation region of the mutant IND allele has the sequence a or the complement thereof; and said joining region of the wild type IND allele comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 911 or 911 to 1593 or of the complement thereof, respectively; and said joining region of the mutant IND allele comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide I to 910 followed by a or a followed by the nucleotide sequence SEQ ID NO: 7 from nucleotide 912 to 1593 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide I to 919 or 921 to 1593 or of the complement thereof, respectively; said mutation region of the wild type IND allele has the nucleotide sequence of nucleotide 920 of SEQ ID NO: 7 or of the complement thereof; said mutation region of the mutant IND allele has the sequence t or the complement thereof; and said joining region of the wild type IND allele comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide l to 920 or 920 to 1593 or of the complement thereof, respectively; and said joining region of the mutant IND allele comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide I to 919 followed by t or t followed by the nucleotide sequence SEQ ID N(: 7 from nucleotide 921 to 1593 or of the complement thereof, respectively (Claim 33), a method for determining the zygosity status of a partial knockout mutant IND allele as described in claim 24 in a plant, or a cell, part, seed or progeny thereof, comprising determining the presence of a mutant and/or a corresponding wild type IND specific region in the genomic DNA of said plant, or a cell, part, seed or progeny thereof said method comprising subjecting the genomic DNA of said plant, or a cell, part, seed or progeny thereof, to an hybridization assay using a set of at least two specific probes, wherein at least one of said specific probes specifically recognizes the wild type TND allele, said at least one probe selected from: - a first probe which specifically recognizes the 5' or 3' flanking region of the mutant and the wild type JIVD allele, and a second probe which specifically recognizes the 3' and 5' flanking region of the mutant and the wild type IDI) allele, respectively, - a first probe which specifically recognizes the 5' or 3' flanking region of the mutant and the wild type IND allele, and a second probe which specifically recognizes the mutation region of the wild type IND allele, - a first probe which specifically recognizes the 5' or 3' tianking region of the mutant and the wild type IND allele, and a second probe which specifically recognizes the joining region between the 3' or 5' flanking region and the mutation region of the wild type IND allele, respectively, or - a probe which specifically recognizes the joining region between the 5' or 3' flanking region and the mutation region of the wild type IN) allele, and wherein at least one of said specific probes specifically recognize(s) the mutant IND allele, said at least one probe selected from: - the first probe which specifically recognizes the 5' or 3' flanking region of the mutant and the wild type IND allele, and the second probe which specifically recognizes the 3' or 5' flanking region of the mutant and the wild type IND allele, respectively, the first probe which specifically recognizes the 5' or 3' flanking region of the mutant and - the wild type IND allele, and a third probe which specifically recognizes the mutation region of the mutant IND allele, - the first probe which specifically recognizes the 5' or 3' flanking region of the mutant and the wild type IND allele, and a third probe which specifically recognizes the joining region between the 5' or 3' flanking region and the mutation region of the mutant IND allele, or - a probe which specifically recognizes the joining region between the 5' or 3' flanking region and the mutation region of the mutant IND allele, and wherein - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 929 or 931 to 1622 or of the complement thereof, respectively; said mutation region of the wild type IND allele has the nucleotide sequence of nucleotide 930 of SEQ ID NO: 5 or of the complement thereof; said mutation region of the mutant IND allele has the sequence a or the complement thereof; said joining region of the wild type IND allele comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 930 or 930 to 1622 or of the complement thereof, respectively; and said joining region of the mutant IND allele comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 929 followed by a or a followed by the nucleotide sequence SEQ ID NO: 5 from nucleotide 931 to 1622 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 995 or 997 to 1622 or of the complement thereof, respectively; said mutation region of the wild type IND allele has the nucleotide sequence of nucleotide 996 of SEQ ID NO: 5 or of the complement thereof; said mutation region of the mutant IND allele has the sequence a or the complement thereof; said joining region of the wild type IND allele comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 996 or 996 to 1622 or of the complement thereof, respectively; and said joining region of the mutant IND allele comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 995 followed by a or a followed by the nucleotide sequence SIRQ ID NO: 5 from nucleotide 997 to 1622 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 1035 or 1037 to 1622 or of the complement thereof, respectively; said mutation region of the wild type IND allele has the nucleotide sequence of nucleotide 1036 of SEQ ID NO: 5 or of the complement thereof; said mutation region of the mutant IND allele has the sequence t or the complement thereof: said joining region of the wild type IND allele comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 1036 or 1036 to 1622 or of the complement thereof, respectively: and said joining region of the mutant IND allele comprises the nucleotide sequence of SI KQ I) NO: 5 from nucleotide I to 1035 followed by t or t followed by the nucleotide sequence SFQ ID NO: 5 from nucleotide 1037 to 1622 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 902 or 904 to 1593 or of the complement thereof, respectively; said mutation region of the wild type IND allele has the nucleotide sequence of nucleotide 903 of SEQ ID NO: 7 or of the complement thereof; said mutation region of the mutant I\D allele has the sequence t or the complement thereof; and said joining region of the wild type I-D allele comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 903 or 903 to 1593 or of the complement thereof, respectively; and said joining region of the mutant IND allele comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 902 followed by tort followed by the nucleotide sequence SEQ ID NO: 7 from nucleotide 904 to 1593 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 910 or 912 to 1593 or of the complement thereof, respectively; said mutation region of the wild type IND allele has the nucleotide sequence of nucleotide 911 of SEQ ID NO: 7 or of the complement thereof; said mutation region of the mutant INTD allele has the sequence a or the complement thereof; and said joining region of the wild type IND allele comprises the nucleotide sequence of SE(Q 1D NO: 7 from nucleotide 1 to 911 or 911 to 1593 or of the complement thereof, respectively; and said joining region of the mutant IND allele comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 910 followed by a I1 or a followed by the nucleotide sequence SIEQ ID NO: 7 from nucleotide 912 to 1593 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 919 or 921 to 1593 or of the complement thereof, respectively; said mutation region of the wild type IND allele has the nucleotide sequence of nucleotide 920 of SEQ ID NO: 7 or of the complement thereof; said mutation region of the mutant IND allele has the sequence t or the complement thereof; and said joining region of the wild type IND allele comprises the nucleotide sequence of SEQ 11) NO: 7 from nucleotide 1 to 920 or 920 to 1593 or of the complement thereof, respectively; and said joining region of the mutant IND allele comprises the nucleotide sequence of SEQ I) NO: 7 from nucleotide 1 to 919 followed by t or t followed by the nucleotide sequence SEQ I) NO: 7 from nucleotide 921 to 1593 or of the complement thereof, respectively (Claim 37), a method according to claim 37, wherein said set of at least three specific probes is selected from: - a set of probes comprising one probe comprising the sequence of SEQ ID NO: 11, one probe comprising the sequence of SEQ ID NO: 12, and/or one probe comprising the sequence of SEQ ID NO: 13, - a set of probes comprising one probe comprising the sequence of SEQ ID NO: 14, one probe comprising the sequence of SEQ ID NO: 15, and/or one probe comprising the sequence of SEQ ID NO: 16, - a set of probes comprising one probe comprising the sequence of SEQ ID NO: 17, one probe comprising the sequence of SEQ ID NO: 18, and/or one probe comprising the sequence of SEQ ID NO: 19, - a set of probes comprising one probe comprising the sequence of SEQ ID NO: 20, one probe comprising the sequence of SEQ ID NO: 21 and/or one probe comprising the sequence of SEQ ID NO: 22, - a set of probes comprising one probe comprising the sequence of SEQ ID NO: 23, one probe comprising the sequence of SEQ Il1 NO: 24 and/or one probe comprising the sequence of SEQ ID NO: 25, or - a set of probes comprising one probe comprising the sequence of SEQ ID NO: 26, one probe comprising the sequence of SEQ ID NO: 27 and/or one probe comprising the sequence of SEQ ID NO: 28 (Claim 41), a kit for identifying a partial knockout mutant IND allele as described in claim 24 in a biological sample, comprising a set of primers or probes, said set selected from: - a set of primers or probes, wherein one of said primers or probes specifically recognizes the 5' flanking region of the mutant IND allele and the other of said primers or probes specifically recognizes the 3' flanking region of the mutant IND allele, - a set of primers or probes, wherein one of said primers or probes specifically recognizes the 5' or 3' flanking region of the mutant IND allele and the other of said primers or probes specifically recognizes the mutation region of the mutant IND allele, - a set of primers or probes, wherein one of said primers specifically recognizes the 5' or 3' flanking region of the mutant IND allele and the other of said primers or probes specifically recognizes the joining region between the 3' or 5' flanking region and the mutation region of the mutant IND allele, respectively, or - a probe which specifically recognizes the joining region between the 5' or 3' flanking region and the mutation region of the mutant IND allele, wherein said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 929 or 931 to 1622 or of the complement thereof, respectively; said mutation region has the nucleotide sequence of nucleotide 930 of SEQ ID NO: 5 or of the complement thereof; and said joining region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 930 or 930 to 1622 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 995 or 997 to 1622 or of the complement thereof, respectively; said mutation region has the nucleotide sequence of nucleotide 996 of SEQ ID NO: 5 or of the complement thereof; and said joining region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 996 or 996 to 1622 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 1035 or 1037 to 1622 or of the complement thereof, respectively; said mutation region has the nucleotide sequence of nucleotide 1036 of SEQ ID NO: 5 or of the complement thereof; and said joining region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 1036 or 1036 to 1622 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 902 or 904 to 1593 or of the complement thereof, respectively; said mutation region has the nucleotide sequence of nucleotide 903 of SEQ ID NO: 7 or of the complement thereof; and said joining region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 903 or 903 to 1,593 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 910 or 912 to 1593 or of the complement thereof, respectively; said mutation region has the nucleotide sequence of nucleotide 911 of SEQ ID NO: 7 or of the complement thereof; and said joining region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 911 or 911 to 1593 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 919 or 921 to 1593 or of the complement thereof, respectively; said mutation region has the nucleotide sequence of nucleotide 920 of SEQ ID NO: 7 or of the complement thereof; and said joining region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 920 or 920 to 1593 or of the complement thereof, respectively (Claim 42), a kit according to claim 42, wherein said set of probes is selected from: - a set of probes comprising one probe comprising the sequence of SEQ ID NO: 11 and/or one probe comprising the sequence of SEQ ID NO: 12, - a set of probes comprising one probe comprising the sequence of SEQ ID NO: 14 and/or one probe comprising the sequence of SI "Q IDi No: 15, - a set of probes comprising one probe comprising the sequence of SEQ ID NO: 17 and/or one probe comprising the sequence of Sl,:Q IDi No: 18, - a set of probes comprising one probe comprising the sequence of SEQ ID NO: 20 and/or one probe comprising the sequence of SEQ ID NO: 21, - a set of probes comprising one probe comprising the sequence of SEQ ID NO: 23 and/or one probe comprising the sequence of SEQ ID NO: 24, or - a set of probes comprising one probe comprising the sequence of SEQ ID NO: 26 and/or one probe comprising the sequence of SEQ ID NO: 27 (Claim 46), a kit for determining the zvgosity status of a partial knockout mutant IND as described in claim 24 in a plant, or a cell, part, seed or progeny thereof, comprising a set of primers or probes, wherein at least two of said primers or at least one of said probes specifically recognize the wild type IND allele and wherein at least two of said primers or at least one of said probes specifically recognize the mutant IND allele, selected from: - a set of at least two primers or probes, wherein a first primer or probe specifically recognizes the 5' flanking region of the mutant and the wild type IND allele and a second primer or probe specifically recognizes the 3' flanking region of the mutant and the wild type IND allele, - a set of at least three primers or probes, wherein a first primer or probe specifically recognizes the 5' or 3' flanking region of the mutant and the wild type IND allele, a second primer or probe specifically recognizes the mutation region of the mutant IND allele, and a third primer or probe specifically recognizes the mutation region of the wild type IND allele, a set of at least three primers or probes, wherein a First primer or probe specifically recognizes the 5' or 3' flanking region of the mutant and the wild type LYD allele, a second primer or probe specifically recognizes the joining region between the 3' or 5' flanking region and the mutation region of the mutant IND allele, respectively, and a third primer or probe specifically recognizes the joining region between the 3' or 5' flanking region and the mutation region of the wild type IND allele, respectively, or - a set of at least two probes, wherein a first probe specifically recognizes the joining region between the 5' or 3' flanking region and the mutation region of the mutant IND allele and a second probe specifically recognizes the joining region between the 5' or 3' flanking region and the mutation region of the wild type IND allele, wherein - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide t to 929 or 931 to 1622 or of the complement thereof, respectively; said mutation region has the nucleotide sequence of nucleotide 930 of SEQ ID NO: 5 or of the complement l5 thereof; and said joining region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 930 or 930 to 1622 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 995 or 997 to 1622 or of the complement thereof, respectively; said mutation region has the nucleotide sequence of nucleotide 996 of SEQ ID NO: 5 or of the complement thereof; and said joining region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 996 or 996 to 1622 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 1035 or 1037 to 1622 or of the complement thereof, respectively; said mutation region has the nucleotide sequence of nucleotide 1036 of SEQ ID NO: 5 or of the complement thereof; and said joining region comprises the nucleotide sequence of SEQ ID NO: 5 from nucleotide 1 to 1036 or 1036 to 1622 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 902 or 904 to 1593 or of the complement thereof, respectively; said mutation region has the nucleotide sequence of nucleotide 903 of SEQ ID NO: 7 or of the complement thereof; and said joining region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 903 or 903 to 1593 or of the complement thereof, respectively, or said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 910 or 912 to 1593 or of the complement thereof, respectively; said mutation region has the nucleotide sequence of nucleotide 911 of SEQ ID NO: 7 or of the complement thereof; and said joining region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide t to 911 or 911 to 1593 or of the complement thereof, respectively, or - said 5' or 3' flanking region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 919 or 921 to 1593 or of the complement thereof, respectively; said mutation region has the nucleotide sequence of nucleotide 920 of SEQ ID NO: 7 or of the complement thereof; and said joining region comprises the nucleotide sequence of SEQ ID NO: 7 from nucleotide 1 to 920 or 920 to 1593 or of the complement thereof, respectively (Claim 47), a method for combining at least two partial knockout mutant TND alleles as described in claim 24 in one plant comprising: (a) identifying at least two plants each comprising at least one partial knockout mutant I)D allele according to claim 24, (b) crossing the at least two plants and collecting F1 hybrid seeds from the at least one cross, and (c) optionally, identifying an F1 plant comprising at least two partial knockout mutant IND alleles according to claim 24 (Claim 52), a method for transferring at least one partial knockout mutant [ND allele from one plant to another plant comprising: (a) identifying a first plant comprising at least one partial knockout mutant IND allele as described in claim 24 or generating a first plant comprising at least two partial knockout mutant TYD alleles, (b) crossing the first plant with a second plant not comprising the at least one partial knockout mutant IND allele and collecting F1 seeds from the cross, (c) optionally, identifying F1 plants comprising the at least one partial knockout mutant IND allele according to claim 24, (d) backcrossing F1 plants comprising the at least one partial knockout mutant IND allele with the second plant not comprising the at least one partial knockout mutant IND allele for at least one generation (x) and collecting BCx seeds from the crosses, and (e) identifying in every generation BCx plants comprising the at least one partial knockout mutant I\D allele according to claim 24 (Claim 54), a method for making a plant comprising at least one partial knockout mutant IND allele as described in claim 24, comprising combining mutant IND alleles as described in claim 24 in one Brassica plant (Claim 56), a method for making a hybrid Brassica seed comprising at least one partial knockout mutant IND allele as described in claim 24, comprising: (a) identifying a first plant comprising a first partial knockout mutant IND allele in homozygous state and a second plant comprising a second partial knockout mutant IND allele in homozygous state, and (b) crossing the first and the second plant and collecting F1 hybrid seeds from the cross (Claim 59), a method according to claim 59, wherein the first and the second partial knockout mutant IND allele are the same (Claim 60), a method according to claim 59, wherein the first plant additionally comprises a first full knockout mutant IND allele in homozygous state and the second plant comprising a second full knockout mutant IND allele in homozygous state (Claim 61), a method for combining at least two partial knockout mutant IND alleles in one plant comprising: (a) identifying at least two plants each comprising at least one partial knockout mutant IND allele according to claim 28, (b) crossing the at least two plants and collecting F1 hybrid seeds from the at least one cross, and (c) optionally, identifying an F1 plant comprising at least two partial knockout mutant IND alleles, wherein said partial knockout mutant IND allele is of an IND gene which (i) comprises at least 90% sequence identity to SEQ ID NO: 1, SEQ ID NO: 3 from the nucleotide at position 46 to the nucleotide at position 633. SEQ ID NO: 3. SEQ ID NO: 5, or SEQ ID NO: 7; or (ii) encodes an amino acid sequence comprising at least 90% sequence identity to SEQ ID NO: 2, SEQ ID NO: 4 from the amino acid at position 16 to the amino acid at position 210, or SEQ ID NO: 4 (Claim 81), a method for transferring at least one partial knockout mutant IND allele from one plant to another plant comprising: (a) identifying a first plant comprising at least one partial knockout mutant IND allele as described in claim 28 or generating a first plant comprising at least two partial knockout mutant IND alleles, (b) crossing the first plant with a second plant not comprising the at least one partial knockout mutant IND allele and collecting F1 seeds from the cross, (c) optionally, identifying F1 plants comprising the at least one partial knockout mutant IND allele, (d) backcrossing F1 plants comprising the at least one partial knockout mutant IND allele with the second plant not comprising the at least one partial knockout mutant IND allele for at least one generation (x) and collecting BCx seeds from the crosses, and (e) identifying in every generation BCx plants comprising the at least one partial knockout mutant IND allele according to claim 28, wherein said partial knockout mutant IND allele is of an IND gene which (i) comprises at least 90% sequence identity to SEQ ID NO: 1, SEQ ID NO: 3 from the nucleotide at position 46 to the nucleotide at position 633. SEQ ID NO: 3. SEQ ID NO: 5, or SEQ ID NO: 7; or (ii) encodes an amino acid sequence comprising at least 90% sequence identity to SEQ ID NO: 2, SEQ ID NO: 4 from the amino acid at position 16 to the amino acid at position 210, or SEQ ID NO: 4 (Claim 82), a method for making a plant comprising at least one partial knockout mutant IND allele, comprising combining mutant IND alleles as described in claim 52 in one Brassica plant, wherein said partial knockout mutant IND allele is of an IND gene which (i) comprises at least 90% sequence identity to SEQ ID NO: 1, SEQ ID NO: 3 from the nucleotide at position 46 to the nucleotide at position 633. SEQ ID NO: 3. SEQ ID NO: 5, or SEQ ID NO: 7; or (ii) encodes an amino acid sequence comprising at least 90% sequence identity to SEQ ID NO: 2, SEQ ID NO: 4 from the amino acid at position 16 to the amino acid at position 210, or SEQ ID NO: 4 (Claim 83), a method for making a hybrid brassica seed comprising at least one partial knockout mutant IND allele, comprising: (a) identifying a first plant comprising a first partial knockout mutant IND allele in homozygous state and a second plant comprising a second partial knockout mutant IND allele in homozygous state according to claim 33, and (b) crossing the first and the second plant and collecting FI hybrid seeds from the cross, wherein said partial knockout mutant IND allele is of an [ND gene which (i) comprises at least 90" o sequence identity to SEQ ID NO: 1, SEQ ID NO: 3 from the nucleotide at position 46 to the nucleotide at position 633. SEQ ID NO: 3. SEQ ID NO: 5, or SEQ ID NO: 7; or (ii) encodes an amino acid sequence comprising at least 900 o sequence identity to SEQ ID NO: 2, SEQ ID NO: 4 from the amino acid at position 16 to the amino acid at position 210, or SEQ ID NO: 4 (Claim 84), a method for making a hybrid Brassica seed comprising at least one partial knockout mutant IND allele, comprising: (a) identifying a first plant comprising a first partial knockout mutant IND allele in homozygous state and a second plant comprising a second partial knockout mutant IND allele in homozygous state according to claim 37, and (b) crossing the first and the second plant and collecting F1 hybrid seeds from the cross, wherein said partial knockout mutant IN/) allele is of an IND gene which (i) comprises at least 90"o sequence identity to SEQ ID NO: 1, SEQ ID NO: 3 from the nucleotide at position 46 to the nucleotide at position 633. SEQ ID NO: 3. SEQ ID NO: 5, or SEQ ID NO: 7, or (ii) encodes an amino acid sequence comprising at least 90"o sequence identity to SEQ ID NO: 2, SEQ ID NO: 4 from the amino acid at position 16 to the amino acid at position 210, or SEQ I) NO: 4 (Claim 85), a method for making a plant comprising at least one partial knockout mutant IND allele, comprising transferring mutant IN/) alleles as described in claim 54 to one Brassica plant, wherein said partial knockout mutant IND allele is of an IND gene which (i) comprises at least 90 o sequence identity to SEQ ID NO: 1, SEQ ID NO: 3 from the nucleotide at position 46 to the nucleotide at position 633, SEQ ID NO: 3, SEQ ID NO: 5, or SEQ ID NO: 7; or (ii) encodes an amino acid sequence comprising at least 900 sequence identity to SEQ 1D NO: 2, SEQ ID NO: 4 from the amino acid at position 16 to the amino acid at position 210, or SEQ ID NO: 4 (Claim 86).
	Patent 10619165 claims Brassica plants comprising at least two partial knockout mutant INDEHISCENT (IND) alleles with mutations corresponding to the partial knockout mutation positions as specified in the instant method claims with respect to the polynucleotide and polypeptide IND sequences and at least one full knockout mutation as specified in the instant method claims with respect to the polynucleotide and polypeptide IND sequences (Claims 1-13, 16-18), and methods of increasing seed yield/shatter resistance in a Brassica plant comprising introducing the mutant IND alleles into the Brassica plant (Claims 14-15).
	Patent 10619165 does not claim methods of detecting the specific IND alleles as required by the claims using primers and probes specific to the mutations and positions as required by the instant claims.  
	The teachings of Yanofsky et al. are set forth in detail previously herein. Yanofsky et al. further teaches crossing and back-crossing Arabidopsis plants comprising mutant IND alleles to produce plants with different combinations of IND mutant alleles (¶ 0181-0182).
	It would have been prima facie obvious to one of ordinary skill in the art to modify the claimed subject matter of Patent 10619165 such that one would use methods of identifying the mutations as claimed in Patent 10619165 using PCR and probes in the methods as taught by Yanofsky et al. One having ordinary skill in the art would have been motivated to do so because both Patent 10619165 and Yanofsky et al.  are directed to mutations of the IND gene in plants including brassicas, and Yanofsky et al. teaches the sequence of the IND genes that are the subject of the instant invention.  While the methods of Yanofsky et al. are directed to identification of generic mutations it would have been obvious to make probes and primers to detect the mutations taught by Patent 10619165 for the same purposes of increasing yield as taught by Yanofsky et al.
	It would have been further obvious to combine at least two partial knockout alleles in a single brassica plant or transfer said alleles to new plants by methods of crossing and backcrossing the F1 progeny (hybrids) to produce lines that comprise the alleles (as claimed in Claims 52, 54, 56, 59-61, 84-86) in view of the teachings of Yanofsky et al.  One having ordinary skill in the art would have been motivated to do so because Patent 10619165 claims the mutant alleles in specific combinations including two or partial knockout alleles in a single Brassica plant and in view of the teachings of Yanofsky et al., it would have been obvious to make crosses between plants comprising the alleles to produce plants having different combinations of at least two partial knockout alleles and then backcrossing said plants.  Making such crosses would necessarily involve the production of F1 hybrids.  The detection of the alleles in the plants at each stage of crossing would also have been obvious in view of the explicit teachings of Yanofsky et al. relative to the detection of similar alleles.  
Conclusion
	No Claims are allowed.

	Claims 24, 28, 32-33, 37, 41, 52, 54, 56, 59-61, 84-86 are deemed to be free of the prior art.  The closest prior art is Yanofsky et al. (US 20050120417 A1), but Yanofsky et al. does not disclose, teach or otherwise render obvious all of the limitations of the claims in view of the teachings of the prior art.  The claims are directed to methods and a reasonable interpretation of the claims requires that the materials used in the methods include Brassica plant materials that comprise genomes that further comprise mutations encompassed by the positions specified in Claim 24 (for example, position 930 of SEQ ID NO:5), which were not obvious in view of the teachings of the prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES LOGSDON/Examiner, Art Unit 1662